            Case 1:19-cv-02581-ER Document 21 Filed 04/21/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WAYNE TATUM,

                             Plaintiff,

               – against –                                       ORDER OF SERVICE

CITY OF NEW YORK; NIKKAL BARNES,                                     19-CV-2581 (ER)
Program Director; SERGEANT FACEY NO. 906;
OFFICER DAVIS NO. 609; OFFICER MATOS
NO. 1059,

                             Defendants.



RAMOS, D.J.

       Plaintiff Wayne Tatum, who has been granted permission to proceed in forma pauperis

(“IFP”), is entitled to rely on the U.S. Marshals Service to effect service. Doc. 3; Walker v.

Schult, 717 F.3d 119, 123 n.6 (2d Cir. 2013). Even though Plaintiff’s complaint was filed on

March 21, 2019, service has not yet been successfully effected on three of the five named

Defendants: Defendants Nikkal Barnes, Sergeant Facey, and Officer Matos. Although Rule

4(m) of the Federal Rules of Civil Procedure requires that the summons and complaint be served

within 90 days of the date the complaint is filed, and although the complaint was filed more than

90 days ago, since Plaintiff proceeds IFP and has identified the Defendants, “the Marshal’s

failure to effect service automatically constitutes ‘good cause’ for an extension of time within the

meaning of Rule 4(m).” Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (citations

omitted).

       The Court therefore instructs the Clerk of Court to issue amended summonses for

Defendants Sergeant Facey and Officer Matos, and to fill out U.S. Marshals Service Receipt and
          Case 1:19-cv-02581-ER Document 21 Filed 04/21/20 Page 2 of 4



Return forms (“USM-285 forms”) for those Defendants. The Clerk of Court is then directed to

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon those Defendants. The time to effect service is extended to 90 days from the

issuance of the amended summonses.

       With respect to Defendant Nikkal Barnes, under Valentin v. Dinkins, a pro se litigant is

entitled to assistance from the district court in identifying a defendant for service. 121 F.3d 72,

76 (2d Cir. 1997). Here, Plaintiff named Barnes as a Defendant in the complaint. Doc. 2.

Defendant the City of New York clarified that Barnes is not employed by the City of New York,

but formerly worked for an independent contractor, Aguila, Inc. Doc. 19, 2 n.1. Aguila, Inc. was

unwilling to provide the City of New York with Barnes’ service address. Id. To facilitate

Plaintiff’s service on Barnes through the U.S. Marshals Service, the Court directs Barnes’ former

employer, Aguila, Inc., to provide Barnes’ service address to the Court by Monday, April 27,

2020. The Clerk of Court is directed to send a copy of the complaint (Doc. 2) and a copy of this

Order to Aguila, Inc. at 665 Cauldwell Ave., Bronx, New York 10455.

       Once Aguila, Inc. provides Barnes’ service address, the Court will issue an order to the

Clerk of Court to fill out the paperwork necessary for the Marshals Service to serve her.

                                          CONCLUSION

       Counsel for Aguila, Inc. is directed to provide Plaintiff and the Court with Barnes’ service

address by Monday, April 27, 2020.

       The Clerk of Court is directed to mail a copy of the complaint (Doc. 2) and this Order to

Aguila, Inc. at 665 Cauldwell Ave., Bronx, New York 10455.

       The Clerk of Court is further directed to issue amended summonses for Defendants

Sergeant Facey and Officer Matos, and fill out USM-285 forms for those Defendants. The Clerk



                                                  2
          Case 1:19-cv-02581-ER Document 21 Filed 04/21/20 Page 3 of 4



of Court is then directed to deliver to the Marshals Service all the paperwork necessary for the

Marshals Service to effect service upon those Defendants at the service addresses as provided by

Defendant the City of New York at Doc. 19, also attached here.



       It is SO ORDERED.


Dated: April 21, 2020
       New York, New York



                                                             _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                 3
         Case 1:19-cv-02581-ER Document 21 Filed 04/21/20 Page 4 of 4



                              ADDRESSES FOR SERVICE


Sergeant Facey No. 906
Department of Homeless Services
150 Greenwich Street, 38th Floor
New York, New York 10007


Officer Matos No. 1059
New York City Department of Citywide Administrative Services
Office of General Counsel
1 Centre Street, 19th Floor
New York, New York 10007
Attn: Sanford M. Cohen, Deputy General Counsel




                                            4
